DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 and 10-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wentling (Pub. No.: US 2004/0249349 A1).
Regarding claim 1, Wentling discloses a method of regulating fluid flow through a catheter, the method comprising: delivering a fluid to a conduit disposed within a portion of the catheter (e.g. see [0003]-[0005]); and rotating a fluid control element within the conduit (e.g. see [0019], element 122).

Regarding claims 3 and 12, Wentling discloses the fluid control element is configured to be rotated between a fully open position and a fully closed position (e.g. see [0019], element 122).
Regarding claims 4 and 13, Wentling discloses rotation of the fluid control element to a position between the fully open position and the fully closed position obstructs at least a portion of the fluid flow (e.g. see [0019], element 122).
Regarding claim 10, Wentling discloses a method of regulating fluid flow through a medical device, the method comprising: positioning the medical device adjacent to a tissue region (e.g. see [0003]-[0005]), the medical device including: a catheter body defining a distal portion (e.g. see [0003]-[0005]); a fluid delivery conduit located within the catheter body and having an inner circumference (e.g. see [0003]-[0005]); and a fluid control element (e.g. see [0019], element 122) located within the fluid delivery conduit, the fluid control element having an outer surface and being rotatable within the fluid delivery conduit (e.g. see [0019], element 122), the fluid control element being rotatable between a first rotational position and a second rotational position(e.g. see [0019], element 122), the fluid control element being configured to contact less than an entirety of the inner circumference of the fluid delivery conduit to allow a flow of a fluid between at least a portion of the outer surface of the fluid control element and the inner circumference of the fluid delivery conduit when the fluid control element is in the first rotational position and to contact the entirety of the inner circumference of the fluid delivery conduit to obstruct the flow of the fluid when the fluid control element is in the second rotational position delivering a fluid to the fluid delivery conduit disposed within a portion of the catheter (e.g. see [0019], element 122); and rotating a fluid control element within the fluid delivery conduit (e.g. see [0019], element 122).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-9 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wentling in view of Reynolds (Pub. No.: US 2006/0129142 A1).
Regarding claims 5-7 and 14-16, Wentling discloses the claimed invention but is silent as to the fluid is a cryogenic fluid, cryogenically treating a tissue region with the catheter when the fluid control element is in the fully open position, and cryogenically treating a tissue region with the catheter when the fluid control element is in a position between the fully open position and the fully closed position. Reynolds teaches that it is known to use such a modification as set forth in figures 4 and 6 element 64, [0046]-[0051] to provide more precise means to control the fluid flow. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Wentling, with such a modification as taught by Reynolds, since such a modification would provide the predictable results of more precise means to control the fluid flow.
Regarding claims 8-9 and 17-18, Wentling discloses the claimed invention but is silent as to monitoring at least one of a flow rate or pressure of the fluid in the fluid conduit and modifying a rotational position of the fluid control element in response to the monitored flow rate or pressure. Reynolds teaches that it is known to use such a modification as set forth in figures 4 and 6 element 78, [0049]-[0050] to provide more accurate means to assess the fluid flow status. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Wentling, with such a modification as taught by Reynolds, since such a modification would provide the predictable results of more accurate means to assess the fluid flow status.
Regarding claims 19-20, see the rejection for claims 10-18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP C EDWARDS/Examiner, Art Unit 3792       

/Amanda K Hulbert/Primary Examiner, Art Unit 3792